Citation Nr: 0009747	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  95-09 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
residuals of a right ankle sprain, currently rated 10 percent 
disabling, effective December 1, 1995.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right ankle sprain.  

3.  Entitlement to an increased evaluation for residuals of a 
right shoulder injury with crepitation and pain, currently 
rated as 10 percent disabling.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to March 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from an 
April 1994 rating determination by the Huntington, West 
Virginia Regional Office (RO).

By a May 1995 rating action, the RO proposed to reduce the 
evaluation for residuals of a right ankle sprain from 20 
percent to 10 percent.  The veteran was notified of this 
proposed reduction by a letter from the RO in May 1995.  
Thereafter, he filed a written statement expressing 
disagreement with the proposed reduction.  In September 1995, 
the RO reduced the rating to 10 percent, effective December 
1, 1995, and the veteran then appealed.

The veteran was afforded a videoconference hearing at the RO 
before an Acting Member of the Board in Washington, D.C., in 
December 1999.  The Acting Member of the Board who presided 
at the hearing is making the decision in this case and is the 
signatory to this decision.

The Board notes that in September 1995 service connection was 
denied for a skin condition.  The veteran did not submit any 
notice of disagreement as to that issue, so accordingly it is 
not developed for appeal.

The Board further notes that in a December 1998 rating 
decision, service connection was denied for residuals of a 
facial fracture.  During his December 1999 hearing before the 
Board and in a VA Form 9, also submitted in December 1999, 
the veteran indicated that he was in disagreement with that 
rating decision.  This claim has not been developed for 
appellate review, is not inextricably intertwined with the 
issue on appeal and accordingly, is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The rating for the veteran's service-connected residuals 
of a right ankle sprain, was reduced from 20 percent to 10 
percent, based upon the results of a rating examination in 
April 1995, which did not demonstrate sustained improvement 
in the disability, in light of all evidence of record.  

2.  The RO did not apply the regulations pertaining to the 
continuance and stabilization of disability evaluations when 
it reduced the evaluation for the veteran's service-connected 
residuals of a right ankle sprain.


CONCLUSION OF LAW

The rating previously in effect for residuals of a right 
ankle sprain was not properly reduced, and the criteria for 
restoration of a 20 percent evaluation, effective December 1, 
1995, are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.344, 4.71a, Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was initially granted for residuals of a 
right ankle sprain, by rating action in May 1972 based on the 
service medical records showing treatment of a right ankle 
sprain in April 1971.  A noncompensable evaluation was 
assigned from March 4, 1972.  A 20 percent evaluation was 
assigned from March 26, 1990.

In May 1995, the RO proposed reducing the evaluation to 10 
percent and the veteran was notified the same month.  The 
reduction was subsequently accomplished in September 1995, 
effective from December 1, 1995; the RO notified the veteran 
of its action that same month, and he then perfected this 
appeal.  

Specifically, with respect to disability ratings (like this 
one) that have been in effect for five years or more, the 
provisions of 38 C.F.R. § 3.344(a) and (b) indicate that a 
reduction in rating is warranted if medical evidence 
discloses that there has been sustained material improvement 
in the condition, and it is reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  The record of examination and the medical-
industrial history should be reviewed to ascertain whether 
the recent examinations to reduce the evaluations are full 
and complete, including all special examinations indicated as 
a result of general examination, and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Furthermore, ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  38 C.F.R. § 3.344(a).  See also §§ 3.343(a), 
4.1, 4.2, 4.13; See Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991); Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).

In the present case, the 20 percent evaluation for residuals 
of a right ankle sprain was in effect for more than 5 years 
prior to the RO reduction in September 1995 and there is no 
indication that the provisions of 38 C.F.R. §  3.344 were 
considered in connection with the reduction.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that both decisions by the RO and by the Board that do 
not apply the provisions of 38 C.F.R. § 3.344, when 
applicable, are void ab initio.  Lehman v. Derwinski, 1 Vet. 
App. 339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); and Brown v. 
Brown, 5 Vet. App. 413 (1993); See also Hayes v. Brown, 9 
Vet. App. 67, 73 (1996) (where VA reduces the appellant's 
rating without observing applicable laws and regulations the 
rating is void ab initio and the Court will set aside the 
decision).  Since the rating decision that accomplished the 
reduction of the 20 percent evaluation for the veteran's 
service-connected right ankle residuals did not apply the 
provisions of 38 C.F.R. § 3.344, the reduction is void.

At the time that the 20 percent disability rating was 
assigned, the RO relied on clinical findings from the August 
1990 VA examination report which showed dorsiflexion of the 
right ankle from 0 to 10 degrees and plantar flexion from 0 
to 15 degrees.  X-rays showed soft tissue was within normal 
limits.  The veteran complained of continued right ankle 
problems, including instability.  On VA examination in April 
1995 the veteran reported swelling and that his right ankle 
turns easily on rough ground.  The examiner noted no swelling 
or deformity.  Painless range of motion of the right ankle 
was 10 degrees of dorsiflexion and 30 degrees plantar 
flexion.  X-rays showed soft tissue swelling of the right 
ankle.  The VA examiner did not comment on the presence of 
pain or pain on motion. 

Although the clinical findings reported at the April 1995 VA 
examination suggest few to no problems-soft tissue swelling 
and limitation of motion being the only positive findings--
the Board notes that the veteran continued to complain of the 
same problems he had reported previously.  This is 
significant because a 20 percent rating is warranted under 38 
C.F.R. § 4.71a, Diagnostic Code 5271 for marked limitation of 
motion, which in turn contemplates functional losses due to 
such symptoms as pain on use, weakness, fatigability, etc.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Problems with 
pain about which he had complained must be factored into any 
rating decision.  38 C.F.R. § 4.40 (1999) ("[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.")  
Consequently, while the limitation of motion was specifically 
reported at the 1995 examination, pain the veteran was 
experiencing, which may not have been demonstrated 
clinically, cannot be overlooked.  38 C.F.R. § 4.40 (1999).

The April 1995 examination, like previous examinations did 
not indicate the degree of functional impairment due to the 
veteran's pain and/or discomfort, but unlike earlier 
evaluations, this examination formed the basis for reducing 
the veteran's rating.  Interpreting the reports of 
examination in light of the whole recorded history and by 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the entire record did not warrant reduction from 
the 20 percent rating.

Finally, at a hearing before the undersigned in December 
1999, the veteran testified to the effect that his VA 
examination in April 1995 was inadequate and that there was 
thus no basis to reduce the 20 percent rating.

Inasmuch as the April 1995 examination did not consist of a 
comprehensive evaluation of the veteran's residuals of a 
right ankle sprain, to include consideration of range of 
motion and functional loss under 38 C.F.R. §§ 4.40 and 4.45, 
the reduction was improper.  The body of evidence, viewed as 
a whole, does not support a determination that there was 
material improvement or that the disease process had 
resolved.  Moreover, there is no indication that 
consideration was given to the provisions of 38 C.F.R. 
§ 3.344 prior to reduction.  Accordingly, the restoration of 
the 20 percent evaluation, effective December 1, 1995, is 
warranted.


ORDER

As the September 1995 reduction of the veteran's 20 percent 
rating was improper, restoration of the 20 percent rating for 
residuals of a right ankle sprain, effective December 1, 
1995, is granted.


REMAND

The veteran contends that his service-connected right ankle 
and right shoulder disabilities are more disabling than the 
current evaluations reflect.

The April 1995 VA examination report does not provide the 
information required by DeLuca v. Brown, 8 Vet. App. 202 
(1995) and Hicks v. Brown, 8 Vet. App. 417 (1995), regarding 
functional loss due to pain.  Specifically, the examination 
report lacks findings related to functional loss due to pain, 
weakness, excess fatigability or incoordination and the 
extent to which these factors affect range of motion.  On 
examination painless range of motion of the right ankle was 
10 degrees of dorsiflexion and plantar flexion to 30 degrees.  
X-ray studies of the right ankle showed soft tissue swelling.  
Range of motion of the right shoulder was forward elevation 
to 140 degrees, abduction to 140 degrees, internal rotation 
to 90 degrees and external rotation to 45 degrees.  X-rays of 
the right shoulder showed calcification tendonitis.  The 
examination report made no mention of the effect of pain on 
function and movement of the right ankle or right shoulder.  
In light of the guidelines provided in DeLuca, it is the 
Board's view that reexamination of the veteran is necessary 
in order to allow for proper assessment of his ankle and 
shoulder disabilities as required by applicable regulation 
and Court precedent.

Further, review of a subsequent VA examination report 
conducted in January 1998 reveals that the examining 
physician did not have the veteran's claims folder available 
for review.  On examination range of motion of the right 
ankle was 10 degrees of dorsiflexion and plantar flexion to 
30 degrees.  X-ray studies of the right ankle showed an old 
avulsion fracture of the lateral malleolus.  Range of motion 
of the right shoulder was forward elevation to 170 degrees, 
abduction to 170 degrees and internal and external rotation 
to 80 degrees with pain at the extremes.  X-rays of the right 
shoulder showed degenerative of the acromioclavicular joints.  
The examination report made no mention of the effect of pain 
on function and movement of the right ankle or right 
shoulder.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, it is noted that, in general, the degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown , 6 Vet. App. 396, 402 (1994).

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The provisions of 38 C.F.R. § 3.655(b) indicate 
that when an examination is scheduled in conjunction with a 
claim for increase and a veteran fails to report for the 
examination, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(1999).

Turning now to the issue of whether new and material evidence 
has been submitted to reopen the claim of service connection 
for a back disability, the Board notes that in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
"new and material evidence" as provided in 38 C.F.R. 
§ 3.156(a) had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), interpreting and applying 
the decision of the Federal Circuit in Hodge.  The procedure 
which VA must now follow is - first, it must be determined 
whether the appellant has presented new and material evidence 
under 38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc).  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In order to ensure the veteran's procedural rights are 
safeguarded in this matter, it will be necessary to return 
the case to the RO for its consideration of the veteran's 
claim in light of the Court's recent holdings as set out 
above.  

Under the circumstances described above, this case is 
remanded to the RO for the following: 

1.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service-
connected right ankle and right shoulder 
disabilities since January 1998.  These 
records should include hospital reports, 
physician treatment notes, and any other 
records not previously made a part of the 
claims folder.  Complete copies of all 
records should be associated with the 
claims folder.

2.  The veteran should undergo VA 
orthopedic examinations to determine the 
current severity of the service-connected 
right ankle and right shoulder 
disabilities.  All indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  
The orthopedic examiner is requested to 
include range of motion studies, in all 
directions, for each disability, and to 
note the extent to which any motion 
deviates from normal.  Moreover, this 
examiner should set forth the extent of 
any functional loss present in the 
veteran's right ankle and right shoulder 
due to weakened movement, excess 
fatigability, incoordination, or pain on 
use.  The examiner should describe the 
level of pain experienced by the veteran 
and state whether any pain claimed by him 
is supported by adequate pathology and is 
evidenced by his visible behavior.  Any 
additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  The 
bases for the conclusions reached by the 
examiner should be stated in full.  It is 
essential that the claims folder be 
provided to the examiner for use in study 
of the case.  

3.  Thereafter, the RO should again 
review the record.  With respect to both 
the right ankle and right shoulder, the 
decisions made should be articulated in 
light of the analysis set for in DeLuca, 
Hicks, supra, as well any other 
applicable regulations, including 
38 C.F.R. §§ 4.40, 4.45.

The RO should also reconsider the issue 
on appeal of whether new and material 
evidence has been submitted to reopen the 
claim of service connection for a back 
disability pursuant to applicable law and 
regulations and the Court decisions s et 
forth in the body of this Remand, 
including Hodge v. West, Winters v. West, 
and Elkins v. West.

If any decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRIAN LEMOINE
	Acting Member, Board of Veterans' Appeals


 



